Title: From George Washington to William Livingston, 3 February 1777
From: Washington, George
To: Livingston, William



Sir
Morris Town Feby 3d 1777

I am favor’d with yours of 1st Inst., & shall be happy to hear that your House will adopt the Measures you propose recommding to them.
Our Army is in much the same situation as when I had the pleasure of seeing you here, we have lately had two Skirmishes with large Bodies of the Enemy, in which they have little to boast of, & would have had Less, had not a Colonel of ours behav’d Ill in each, for which I hope they will be justly rewarded—In the first, two ⟨of⟩ their Regimts were oppos’d by our advanced Squad of ⟨160⟩ Men, who behav’d well, & if support’d by the main Body, of abot 260, under command of Colo. Buckner, would have done great damage, we lost but two & from the Best accots we have the Enemy must have lost from 30 to 40 Kill’d, & a proportion wound’d, Amongst the Kill’d, we are Inform’d was their Colo. Comadant, & the Lieut. Colo. wounded, mortally it is said—The last party that came out was headed by Sir William Erskine & consist’d of from two to three Thousand, with 8 field Pieces, they came

for some Hay, which some of our Troops intended taking off same day—they met near the Ground Where the Hay was when a Smart Engagement ensued, when our Troops vastly inferior in number were oblig’d to give way, however they again rallied & Attack’d, when it became a sort of drawn battle, & the Enemy after suffering considerably went off with so much precipitation, that the Hay &C. which they had on their Waggons was in great part, strow’d along the Road.
In this Affair it is said that Colo. Ward has not behav’d well, for which have order’d him under Arrest, Genl Heath after approaching Fort Independance, has thought prudent to retire towards the White Plains—It is confidently said that Genl Howe, has order’d in all or the greatest part of the Rhode Island Troops, & I am Inform’d that Lord Piercy has arriv’d near Frogs Neck with ⟨part of⟩ them. I am with respect & Esteem Dr Sir Yr mo: Obedt Servt

Go: Washington

